 

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Sadek and Cooper Law Office
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

 

 

In Re:

David A. Negron

 

 

Case No.: 19-24029
Chapter: 7
Hearing Date:

Judge: INP

ORDER GRANTING that the Motion to Avoid Judicial Lien is Approved.

The relief set forth on the following page, number two (2), is hereby ORDERED.

Page 1
AND NOW, upon Motion of the Debtor to avoid a judicial lien held by Capitol
One in personal property and/or real property of the Debtor located at 704 Almonesson
Road, Westville, NJ 08093,

AND, the Debtor having asserted that the alleged lien atising from the judgment
entered at Superior Court of New Jersey, Law Division, Special Civil Part,
Gloucester County, Case Number 002514-17 is subject to avoidance pursuant to 11
U.S.C. §522(f),

And, the Debtor having certified that adequate notice of the Motion was sent to
the Respondent and that no answer or other response to the Motion has been filed,

It is hereby ORDERED that the Motion is GRANTED by default. |

It is further ORDERED, subject to 11 U.S.C. §349(b), that the judicial lien held
by the Respondent, if any, in the real property of the Debtor and/or the personal property
of the Debtor listed and claimed as exermpt in Schedule C of the Debtor’s bankruptey

schedules is AVOIDED.

Page 2
